 

Exhibit 10.01

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

H/Cell Energy Corporation (“H/Cell”),

a Nevada corporation

 

on the one hand;

 

and

 

The Pride Group (Qld) Pty Ltd. (“Pride”),

an Australian corporation

 

and

 

the Shareholders of Pride

 

on the other hand

 

January 31, 2017

 

 

 

 

Table of Contents

 

    Page       ARTICLE I     Exchange of Shares; Closing         Section 1.01.
Exchange of Shares; NTAV Adjustment 1       Section 1.02. Closing Date 3      
Section 1.03. Transactions to be Effected at the Closing 3       ARTICLE
II     Representations and Warranties of the Pride Shareholders         Section
2.01. Organization 4       Section 2.02. Capitalization 4       Section 2.03.
Authority; Execution and Delivery; Enforceability 4       Section 2.04. Title to
Shares 5       Section 2.05. Acquisition Shares for Investment Purposes 5      
Section 2.06. Accredited Investor Status 6       Section 2.07. No Conflicts;
Consents 6       Section 2.08. Financial Information 6       Section 2.09.
Absence of Changes 7       Section 2.10. No Undisclosed Liabilities 7      
Section 2.11. Litigation 7       Section 2.12. Condition of Assets 7      
Section 2.13. Compliance with Laws; Permits 8       Section 2.14. Tax Matters 8
      Section 2.15. Labor and Employee Benefit Matters 8       Section 2.16.
Real Property 9       Section 2.17. Environmental 9       Section 2.18.
Contracts 10       Section 2.19. Intellectual Property 10       Section 2.20.
Brokers and Finders 10       Section 2.21. Disclosure 10       Section 2.22.
Disclaimer of Other Representations and Warranties 10       ARTICLE
III     Representations and Warranties of H/Cell         Section 3.01.
Organization 11       Section 3.02. Authority; Execution and Delivery;
Enforceability 11

 

- i -

 

 

Table of Contents

(continued)

 

    Page       Section 3.03. No Conflicts; Consents 11       Section 3.04.
Investment Representation 12       Section 3.05. Brokers and Finders 12      
ARTICLE IV     Covenants         Section 4.01. Access and Investigation 12      
Section 4.02. Negative Covenant 12       Section 4.03. Required Approvals 12    
  Section 4.04. Retention of Books and Records 13       Section 4.05. Expenses;
Transfer Taxes 13       Section 4.06. Post-Closing Cooperation 13       Section
4.07. Publicity 13       Section 4.08. Further Assurances 14       Section 4.09.
Survival and Right to Indemnification 14       ARTICLE V     Conditions to Close
        Section 5.01. Conditions to Obligations of H/Cell 14       Section 5.02.
Conditions to Obligations of the Pride Shareholders 15       ARTICLE
VI     Termination         Section 6.01. Termination Events 15       Section
6.02. Effect of Termination 16       ARTICLE VII     General Provisions        
Section 7.01. Statutes 16       Section 7.02. Non-Business Days 16       Section
7.03. Amendments; Waivers 16       Section 7.04. Assignment 17       Section
7.05. No Third-Party Beneficiaries 17       Section 7.06. Notices 17      
Section 7.07. Interpretation; Exhibits and Sections; Certain Definitions 18    
  Section 7.08. Counterparts 23       Section 7.09. Entire Agreement; Survival
23       Section 7.10. Severability 24

 

- ii -

 

 

Table of Contents

(continued)

 

    Page       Section 7.11. Governing Law 24       Section 7.12. Waiver of Jury
Trial 24       Section 7.13. Consent to Jurisdiction 24       Section 7.14.
Separate Counsel 25

 

- iii -

 

 

SHARE EXCHANGE AGREEMENT

 

SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of January 31, 2017, by and
among H/Cell Energy Corporation, a Nevada corporation (“H/Cell”), The Pride
Group (QLD) Pty Ltd, an Australian corporation (the “Pride”) and the
shareholders of Pride listed on the signature pages hereof (collectively, the
“Pride Shareholders”). Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in Section 7.07 hereof unless the context
clearly provides otherwise.

 

WHEREAS, the Pride Shareholders own an aggregate of 97,939 shares of Class A
Ordinary Shares (the “Shares”), of Pride, which Shares constitute all of the
issued and outstanding shares of capital stock of Pride;

 

WHEREAS, subject to the terms and conditions set forth herein, H/Cell desires to
acquire from the Pride Shareholders all of the Shares and the Pride Shareholders
desire to transfer to H/Cell all of the Shares in exchange for shares of common
stock of H/Cell;

 

WHEREAS, upon consummation of the transactions contemplated by this Agreement,
Pride will become a 100% wholly-owned subsidiary of H/Cell; and

 

WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Code and the
regulations corresponding thereto, so that the Acquisition shall qualify as a
tax free reorganization under the Code, and that this share exchange transaction
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

 

EXCHANGE OF SHARES; CLOSING

 

Section 1.01. Exchange of Shares; NTAV Adjustment.

 

(a)          On the terms and subject to the conditions of this Agreement, at
the Closing, the Pride Shareholders shall sell, convey, assign, transfer and
deliver to H/Cell certificates representing the Shares held by each Pride
Shareholder as set forth in Column II of Annex I hereto, which in the aggregate
shall constitute 100% of the issued and outstanding equity securities of Pride,
in exchange for an aggregate of 3,800,000 newly and duly issued, fully paid and
non-assessable shares of H/Cell’s common stock, $0.0001 par value per share (the
“Acquisition Shares”). For all purposes of this Agreement, the Acquisition
Shares shall be valued at $0.50 per share, for a total acquisition value of the
Shares of One Million Nine Hundred Thousand Dollars ($1,900,000), subject to
adjustment as set forth herein. At the Closing, the outstanding Shares
beneficially owned by the Pride Shareholders shall be contributed and
transferred to H/Cell and H/Cell shall issue the number of shares of Acquisition
Shares set forth opposite such party’s name in Column III on Annex I attached
hereto. 90% of the Acquisition Shares, as set forth opposite such party’s name
in Column IV on Annex I attached hereto, shall be delivered within five (5)
business days of the Closing Date.

 

 

 

 

(b)          Within ninety (90) days after the Closing Date, H/Cell shall cause
to be prepared and delivered to the Pride Shareholders a calculation of Pride’s
net tangible asset value as of the Closing Date. Net tangible asset value is
defined as total assets minus total liabilities minus intangible assets
(“NTAV”). The Pride Shareholders shall have a period of sixty (60) days to
review the NTAV calculation. In the event the Pride Shareholders and H/Cell are
unable to agree upon the NTAV after good faith negotiations for a period of 20
days, the Pride Shareholders and H/Cell shall submit such dispute for resolution
to Rosenberg Rich Baker Berman & Company (the “Independent Accounting Firm”),
which shall determine and report to the parties and such report shall be final,
binding and conclusive on the parties hereto. If the Independent Accounting Firm
determines that the NTAV is within five percent (5%), whether greater or less,
below the NTAV determined by H/Cell, then the parties shall equally share the
cost of the Independent Accounting Firm. If the Independent Accounting Firm
determines that the NTAV is more than five percent (5%) above the NTAV
determined by H/Cell, then the Pride Shareholders shall pay the fees and
expenses of the Independent Accounting Firm. If the Independent Accounting Firm
determines that the NTAV is more than five percent (5%) below the NTAV
determined by H/Cell, then H/Cell shall pay the fees and expenses of the
Independent Accounting Firm. The parties shall cooperate with one another and
provide reasonable access of all pertinent books and records to the other party.
In the event the NTAV as of the Closing Date shall be less than AUD $200,000,
the Pride Shareholders shall be required to pay H/Cell the amount of the
shortfall through the return to H/Cell of such number of Acquisition Shares
equal to the shortfall divided by $0.50. In the event the NTAV as of the Closing
Date shall be greater than AUD $300,000, H/Cell shall be required to pay the
Pride Shareholders the amount of such excess through the issuance to the Pride
Shareholders of such number of additional Acquisition Shares equal to the excess
divided by $0.50. Any Acquisition Shares required to be issued or returned
pursuant to this Section 1.01(b) shall be completed within ten (10) days after
determination of the NTAV.

 

(c)          In order to satisfy any amounts which the Pride Shareholders may be
required to deliver to H/Cell as a result of a deficiency in the NTAV, 10% of
the Acquisition Shares (the “Escrowed Shares”), as set forth opposite such
party’s name in Column V on Annex I attached hereto, shall be deposited into an
escrow account until the NTAV as of the Closing Date shall be determined and any
deficiency in the NTAV shall be settled by the return to H/Cell of such number
of Escrowed Shares equal to the shortfall divided by $0.50. The Escrowed Shares
shall be held for the benefit of the Pride Shareholders in accordance with their
pro rata ownership of the Shares as set forth on Schedule 1.1. The Escrowed
Shares shall be held in accordance with the terms and conditions set forth in
the escrow agreement attached hereto as Exhibit 1.01 (the “Escrow Agreement”).

 

(d)          The exchange of the Shares for the Acquisition Shares is referred
to in this Agreement as the “Acquisition.”

 

 - 2 - 

 

 

Section 1.02. Closing Date. The closing of the Acquisition and the other
transactions contemplated hereby (the “Closing”) shall take place at the offices
of Sichenzia Ross Ference Kesner LLP, 61 Broadway, 32nd Floor, New York, New
York 10006, at 10:00 a.m. on January 31, 2017 or on such other date as mutually
agreed to by the parties (the “Closing Date”). The Closing shall be deemed to be
effective as of 12:01 a.m. on the Closing Date.

 

Section 1.03. Transactions to be Effected at the Closing. At the Closing:

 

(a)          the Pride Shareholders shall deliver to H/Cell:

 

(i)          certificates representing the Shares, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer;
and

 

(ii)         the Escrow Agreement, executed by the Pride Shareholders.

 

(b)          H/Cell shall deliver to the Pride Shareholders:

 

(i)          Certificates representing the Acquisition Shares, minus the
Escrowed Shares (which, the Pride Shareholders agree, may be delivered within
five (5) days after the Closing Date); and

 

(ii)         the Escrow Agreement, executed by H/Cell and the escrow agent.

 

ARTICLE II

 

Representations and Warranties OF The Pride Shareholders

 

For purposes of this Agreement, any statement made to the knowledge of Pride
shall mean the knowledge of the Pride Shareholders. A Pride Shareholder shall be
deemed to have “knowledge” of a particular fact or other matter if such Pride
Shareholder is actually aware of such fact or other matter, or should, by reason
of his or her position as an owner, director or executive officer of Pride,
reasonably be expected to be aware of such fact or other matter.

 

Except as set forth in the disclosure letter, dated the date of this Agreement
and delivered by the Pride Shareholders to H/Cell prior to the execution of this
Agreement, together with any supplements delivered by the Pride Shareholders to
H/Cell at or prior to the Closing Date to reflect any necessary changes between
the date of execution of this Agreement and the Closing Date (the “Pride
Disclosure Letter”), which Pride Disclosure Letter identifies the section (or,
if applicable, subsection) to which such exception relates (it being understood
that disclosure in one section shall also apply to other sections to the extent
it is reasonably apparent from the face of the disclosure that such disclosure
would also apply to such other sections), the Pride Shareholders hereby jointly
and severally represent and warrant to H/Cell as of the date hereof as follows:

 

 - 3 - 

 

 

Section 2.01. Organization.

 

(a)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Pride Material Adverse Effect, each of the Pride
Shareholders and Pride (i) has been duly organized and is validly existing in
good standing (to the extent such concept is applicable) under the Laws of its
jurisdiction of organization, with all requisite corporate power and authority
to own its properties and conduct its business as currently conducted and (ii)
is duly qualified as a foreign corporation for the transaction of business, and
is in good standing (to the extent such concept is applicable) under the Laws of
each other jurisdiction in which it owns or leases properties, or conducts any
business so as to require such qualification.

 

(b)          Neither the Pride Shareholders nor Pride is in breach or violation
of any of its certificate of incorporation, bylaws or other Organizational
Documents, except for any breach or violation that would not, individually or in
the aggregate, reasonably be expected to have a Pride Material Adverse Effect.
Prior to the Closing Date, the Pride Shareholders will deliver or make available
to H/Cell true and complete copies of Pride’s certificate of incorporation,
bylaws or other Organizational Documents, each as amended to date.

 

Section 2.02. Capitalization. The Shares are all of the issued and outstanding
equity interests in Pride. All of the Shares have been duly authorized and
validly issued, are fully paid and nonassessable and free of preemptive rights,
with no personal liability attaching to the ownership thereof, and are owned of
record and beneficially by the Pride Shareholders. All of the Shares were issued
in compliance with applicable Laws. None of the Shares were issued in violation
of any agreement, arrangement or commitment to which the Pride Shareholders or
Pride is a party or is subject to or in violation of any preemptive or similar
rights of any Person. There are no outstanding or authorized options, warrants
or other rights of any kind relating to the sale, issuance or voting of any
Shares or any securities convertible into or evidencing the right to purchase
any Shares. Pride does not own any shares of capital stock of or equity
interests in (including any securities exercisable or exchangeable for or
convertible into capital stock of or other voting or equity interests in) any
other Person.

 

Section 2.03. Authority; Execution and Delivery; Enforceability. Each Pride
Shareholder has full power and authority to execute this Agreement and to
consummate the Acquisition and the other transactions contemplated hereby. The
execution and delivery by the Pride Shareholders of this Agreement and the
consummation by the Pride Shareholders of the Acquisition and the other
transactions contemplated hereby have been duly authorized by all necessary
corporate action. The Pride Shareholders have duly executed and delivered this
Agreement and, assuming that this Agreement is the valid and binding agreement
of H/Cell, this Agreement constitutes a legal, valid and binding obligation of
the Pride Shareholders, enforceable against each Pride Shareholder in accordance
with its terms, subject to bankruptcy, insolvency, reorganization and other Laws
affecting creditors’ rights generally, and to general principles of equity.

 

 - 4 - 

 

 

Section 2.04. Title to Shares. Each Pride Shareholder owns, beneficially and of
record, good and marketable title to the number of Shares set forth opposite
such Pride Shareholder’s name in Column II of Annex I hereto, free and clear of
all security interests, liens, adverse claims, encumbrances, equities, proxies,
options or voting agreements. The Pride Shareholders represent that they each
have no right or claims whatsoever to any equity interests of Pride, other than
the Shares and do not have any options, warrants or any other instruments
entitling any of them to exercise or purchase or convert into additional equity
interests of Pride. At the Closing, the Pride Shareholders shall convey to
H/Cell good and marketable title to the Shares, free and clear of any security
interests, liens, adverse claims, encumbrances, equities, proxies, options,
shareholders’ agreements or restrictions.

 

Section 2.05. Acquisition Shares for Investment Purposes. The Pride Shareholders
each acknowledge that the Acquisition Shares will not be registered pursuant to
the Securities Act or any applicable state securities laws, that the Acquisition
Shares will be characterized as “restricted securities” under federal securities
laws, and that under such laws and applicable regulations the Acquisition Shares
cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this regard, each Pride Shareholder
is familiar with Rule 144 promulgated under the Securities Act, as currently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act. Further, each Pride Shareholder acknowledges and agrees that:

 

(a)          Each Pride Shareholder is acquiring the Acquisition Shares for
investment, for such Pride Shareholder’s own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and each Pride Shareholder has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Each Pride Shareholder
further represents that he, she or it does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Acquisition Shares.

 

(b)          Each Pride Shareholder understands that the Acquisition Shares are
not registered under the Securities Act on the ground that the sale and the
issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(a)(2) thereof, and that H/Cell’s reliance
on such exemption is predicated on each Pride Shareholder’s representations set
forth herein.

 

(c)          The Pride Shareholders acknowledges that the certificates
representing the Acquisition Shares shall each conspicuously set forth on the
face or back thereof a legend in substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

 - 5 - 

 

 

Section 2.06. Accredited Investor Status. Each of the Pride Shareholders is an
“Accredited Investor” as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act.

 

Section 2.07.No Conflicts; Consents.

 

(a)          Except as set forth in Section 2.07(a) of the Pride Disclosure
Letter, the execution and delivery by the Pride Shareholders of this Agreement
do not, and the performance of this Agreement, including the consummation of the
Acquisition and the other transactions contemplated hereby and compliance by the
Pride Shareholders with the terms hereof will not, (1) conflict with, constitute
or result in any violation or breach of or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien (other than Permitted Liens) upon
any of the properties or assets of Pride under, any provision of (i) the
certificate of incorporation, bylaws or other Organizational Documents of the
Pride Shareholders or Pride, (ii) any Material Contract to which Pride is a
party or by which any of its properties or assets is bound, or (iii) any Law
applicable to Pride or its properties or assets, other than in each case any
such items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Pride Material Adverse Effect, or (2) result in
the creation or imposition of any Lien other than Permitted Liens on any
properties or assets of Pride.

 

(b)          Except as set forth on Section 2.07(b) of the Pride Disclosure
Letter, no notice to, or Consent of, any Person, or registration, declaration or
filing with, any Governmental Entity is required to be obtained or made by the
Pride Shareholders or Pride in connection with the Pride Shareholders’
execution, delivery and performance of this Agreement or the Pride Shareholders’
consummation of the Acquisition or the other transactions contemplated hereby
except for such Consents, registrations, declarations or filings which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Pride Material Adverse Effect.

 

Section 2.08. Financial Statements. The Pride Shareholders have delivered, or
will deliver prior to Closing, to H/Cell copies of the following financial
statements (which include all notes and schedules attached thereto), all of
which are true, complete and correct, have been prepared from the books and
records of Pride in accordance with generally accepted accounting principles
(“GAAP”) consistently applied with past practice and fairly present the
financial condition, assets, liabilities and results of operations of Pride as
of the dates thereof and for the periods covered thereby:

 

the reviewed balance sheet of Pride at December 31, 2015 and 2014, and the
related statements of operations, and of cash flows of Pride for the periods
then ended and (ii) the unaudited balance sheet of Pride as of September 30,
2016 and the related compiled statement of operations of Pride for the nine
months ended September 30, 2016 and 2015 (such statements, including the related
notes and schedules thereto, are referred to herein as the “Financial
Statements.”)

 

 - 6 - 

 

 

In such Financial Statements, the statements of operations do not contain any
material items of special or nonrecurring income or any other material income
not earned in the ordinary course of business Except as set forth on Section
2.08 of the Pride Disclosure Letter, and the financial statements for the
interim periods indicated include all adjustments, which consist of only normal
recurring accruals, necessary for such fair presentation. There are no facts
known to any of the Pride Shareholders or Pride that, under GAAP consistently
applied, would alter the information contained in the foregoing Financial
Statements in any material way.

 

The final Balance Sheet will be complete and correct in all material respects
determined in accordance with GAAP as of the Balance Sheet Date. For the
purposes hereof, the balance sheet of Pride as of September 30, 2016 is referred
to as the “Balance Sheet” and September 30, 2016 is referred to as the “Balance
Sheet Date”.

 

Section 2.09. Absence of Changes. Since the Balance Sheet Date until the date
hereof, no event or circumstance has occurred that, individually, or in the
aggregate, has had or would reasonably be expected to have a Pride Material
Adverse Effect.

 

Section 2.10. No Undisclosed Liabilities. Except as and to the extent reflected
or reserved against in Pride’s Financial Statements or as set forth on Section
2.10 of the Pride Disclosure Letter, there are no liabilities or obligations of
Pride of any kind whatsoever exceeding $1,000, individually or in the aggregate,
whether accrued, fixed, absolute, contingent, determined or determinable, and
including without limitation (i) liabilities to former, retired or active
employees of Pride under any pension, health and welfare benefit plan, vacation
plan or other plan of Pride, (ii) tax liabilities incurred in respect of or
measured by income for any period prior to the close of business on the Balance
Sheet Date, or arising out of transactions entered into, or any state of facts
existing, on or prior to said date, and (iii) contingent liabilities in the
nature of an endorsement, guarantee, indemnity or warranty, and there is no
condition, situation or circumstance existing or which has existed that could
reasonably be expected to result in any liability of Pride which is of a nature
that would be required to be disclosed on its Financial Statements in accordance
with GAAP, other than liabilities and contingent liabilities incurred in the
ordinary course of business since the Balance Sheet Date consistent with Pride’s
recent customary business practice, none of which is materially adverse to
Pride.

 

Section 2.11. Litigation. There is no pending, or to the Pride Shareholders’
Knowledge, threatened in writing action, claim, suit, proceeding or
investigation against Pride, or to which any property, assets or rights of Pride
is subject, nor is Pride subject to any Order that remains outstanding or
unsatisfied, in each case, except as would not, individually or in the
aggregate, reasonably be expected to have a Pride Material Adverse Effect.

 

Section 2.12. Condition of Assets. The buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property of Pride are operational and in a condition adequate and sufficient for
use in Pride’s business as it has been conducted to date and as it shall be
conducted in the future by H/Cell, ordinary wear and tear excepted.

 

 - 7 - 

 

 

Section 2.13. Compliance with Laws; Permits.

 

(a)          Pride has all permits, licenses, franchises, authorizations, Orders
and approvals of, and has made all filings, applications and registrations with,
all Governmental Entities that are required in order to permit it to own, lease
or license their properties, assets and rights, and to carry on their business
as presently conducted, except where the failure to have such permits, licenses,
franchises, authorizations, Orders and approvals or the failure to make such
filings, applications and registrations would not, individually or in the
aggregate, reasonably be expected to have a Pride Material Adverse Effect. All
such permits, licenses, certificates of authority, Orders and approvals are in
full force and effect and, to the Pride Shareholders’ Knowledge, no suspension
or cancellation of any of them is threatened in writing, and all such filings,
applications and registrations are current, except where such absence,
suspension or cancellation would not, individually or in the aggregate,
reasonably be expected to have a Pride Material Adverse Effect.

 

(b)          Pride is in compliance with all applicable Laws, except where the
failure to so comply would not result in a Pride Material Adverse Effect.

 

Section 2.14. Tax Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Pride Material Adverse Effect, (i)
there has been filed by or on behalf of Pride all material Tax Returns required
to be filed by the applicable company, (ii) all Taxes of Pride (whether or not
shown on such Tax Returns) have been or will be paid in a timely fashion or,
where payment is not yet due, have been adequately provided for in the financial
statements of Pride in accordance with GAAP, and (iii) no audit or other
proceeding by any Governmental Entity is pending with respect to any Taxes due
from Pride, except with respect to matters for which adequate reserves have been
established in accordance with GAAP. Notwithstanding the above, the Pride
Shareholders agree to fully indemnify H/Cell in any amount for any Tax payments
H/Cell ultimately has to make with respect to any time period prior to the
Closing Date as a result of findings by a Governmental Entity that the Pride
Shareholders or Pride have violated applicable Law.

 

Section 2.15. Labor and Employee Benefit Matters.

 

(a)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Pride Material Adverse Effect, (i) Pride is in compliance
in all material respects with all applicable Laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
(ii) there is no unfair labor practice complaint against Pride pending before
any Governmental Entity, (iii) there is no labor strike, dispute, slowdown or
stoppage actually pending or, to the Knowledge of the Pride Shareholders,
threatened against Pride, (iv) there are no unpaid dues, assessments, fines or
other expenses regarding Pride relating to any union violation, audit and/or
issue, and (v) except as set forth on Section 2.15(a) of the Pride Disclosure
Letter, there are no collective bargaining or other labor union Contracts to
which Pride is a party or by which Pride is bound.

 

 - 8 - 

 

 

(b)          Section 2.15(b) of the Pride Disclosure Letter sets forth a list as
of the date of this Agreement of each material Employee Program sponsored,
maintained, or contributed to by Pride in which present or former employees of
Pride participate or for which Pride has any material liability (collectively,
the “Benefit Plans”). Except as set forth in Section 2.15(b) of the Pride
Disclosure Letter, no Benefit Plan is a (pension or non-pension) employee
benefit plan to which more than one employer contributes and which is maintained
pursuant to one or more collective bargaining agreements.

 

(c)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Pride Material Adverse Effect, the Benefit Plans are in
compliance with all applicable requirements of applicable Laws and have been
administered in accordance with their terms and such Laws.

 

(d)          There are no pending or, to the Knowledge of the Pride
Shareholders, threatened, claims with respect to any Benefit Plans, other than
ordinary and usual claims for benefits by participants and beneficiaries, that
would, individually or in the aggregate, reasonably be expected to have a Pride
Material Adverse Effect.

 

Section 2.16. Real Property. Pride does not own any real property. Section 2.16
of the Pride Disclosure Letter sets forth a complete and correct list in all
material respects of the real property leased by Pride (the “Leased Real
Property,” and the leases, together with any amendments and modifications
thereto, pursuant to which such real property is leased, the “Leases”), which
list sets forth each Lease and the address, landlord and tenant for each Lease.
Pride is not a lessor, sublessor or grantor under any lease, sublease or other
instrument granting to any other Person any right to the possession, lease,
occupancy or enjoyment of any Leased Real Property. To the Pride Shareholders’
Knowledge, Pride has valid leasehold interest in all of the Leased Real
Property, subject to no Liens other than Permitted Liens. Pride is in compliance
with the terms of all leases relating to the Leased Real Property to which it is
a party, except such compliance which has not had or would not reasonable be
expect to have, individually or in the aggregate, a Pride Material Adverse
Effect. To the Pride Shareholders’ Knowledge, all such material Leases relating
to the Leased Real Property are in full force and effect, and Pride enjoys
peaceful and undisturbed possession under all such applicable leases.

 

Section 2.17. Environmental.

 

(a)          Pride is in compliance with all applicable Environmental Laws and
has obtained and is in compliance with all applicable permits, licenses and
authorizations required under applicable Environmental Laws, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Pride Material Adverse Effect.

 

(b)          Pride has not received a notice in writing of violation or
notification in writing of liability or potential liability arising out of any
Environmental Law, and there is no Litigation or claim pending or, to the Pride
Shareholders’ Knowledge, overtly threatened in writing under any Environmental
Law, except in each case, with respect to any violation or liability that would
not, individually or in the aggregate, reasonably be expected to have a Pride
Material Adverse Effect.

 

(c)          Except for matters that would not, individually or in the
aggregate, reasonably be expected to have a Pride Material Adverse Effect, no
Release of Hazardous Substances has occurred at, on, above, under or from any
real property currently or formerly owned, leased, operated or used by Pride
that has resulted or would reasonably be expected to result in a material
investigation or remedial action.

 

 - 9 - 

 

 

 

Section 2.18. Contracts. Each written contract to which Pride is a party or by
which it is bound, which is material to the business of such company (each a
“Material Contract”), is valid and binding on Pride in accordance with its terms
and is in full force and effect, except to the extent that the invalidity or
non-binding nature of any Material Contract would not, individually or in the
aggregate, reasonably be expected to have a Pride Material Adverse Effect, and
none of Pride or, to the Pride Shareholders’ Knowledge, any other party thereto
is in breach or of default under (or received any written notice alleging to be
in breach of or default under) of any such Material Contract, or has provided or
received any written notice of any intention to terminate, any Material
Contract, except for defaults which would not, individually or in the aggregate,
reasonably be expected to have a Pride Material Adverse Effect.

 

Section 2.19. Intellectual Property.

 

(a)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Pride Material Adverse Effect, Pride owns, or possess
sufficient and legally enforceable licenses or other rights to use, any and all
Intellectual Property necessary for the conduct of the businesses and operations
of Pride as currently conducted.

 

(b)          To the Pride Shareholders’ Knowledge, the conduct of the business
of Pride does not infringe, conflict with or otherwise violate any Intellectual
Property of any Person, and Pride has not received written notice or has
knowledge of any such infringement, conflict or other violation, except as would
not, individually or in the aggregate, reasonably be expected to have a Pride
Material Adverse Effect.

 

Section 2.20. Brokers and Finders. Neither Pride nor its Affiliates have
retained any agent, broker, investment banker, financial advisor or other firm
or Person that is or will be entitled to any brokers’ or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement.

 

Section 2.21. Disclosure. No representation or warranty of the Pride
Shareholders or Pride in this Agreement and no statement in the Pride Disclosure
Letter contains any material untrue statement or omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading. No notice given pursuant
to Section 7.06 will contain any untrue statement or omit to state a material
fact necessary to make the statements therein or in this Agreement, in light of
the circumstances in which they were made, not misleading. To the Pride
Shareholders’ Knowledge, there is no fact that has specific application to Pride
(other than general economic or industry conditions) that could have a Pride
Material Adverse Effect on the financial or other condition, results of
operations, assets, liabilities, equity, business or prospects of Pride that has
not been set forth in this Agreement.

 

Section 2.22. Disclaimer of Other Representations and Warranties. Except as
otherwise expressly set forth in this Article II, the Pride Shareholders make no
other representations or warranties and expressly disclaims any other
representations or warranties of any kind or nature, express or implied, as to
the condition, value or quality of the business of Pride or the assets of Pride,
and the Pride Shareholders specifically disclaims any implied representation or
warranty of merchantability, usage, suitability or fitness for any particular
purpose with respect to the assets of Pride, or any part thereof.

 

 - 10 - 

 

 

ARTICLE III

 

Representations and Warranties of H/Cell

 

H/Cell hereby represents and warrants to the Pride Shareholders as follows as of
the date hereof:

 

Section 3.01. Organization.

 

(a)          H/Cell has been duly incorporated and is validly existing as a
corporation in good standing under the Laws of the State of Nevada , with all
requisite corporate power and authority to own its properties and conduct its
business as currently conducted, and, except as would not, individually or in
the aggregate, reasonably be expected to have an H/Cell Material Adverse Effect,
is duly qualified as a foreign limited liability company for the transaction of
business, and is in good standing (to the extent such concept is applicable)
under the Laws of each other jurisdiction in which it owns or leases properties,
or conducts any business so as to require such qualification.

 

(b)          H/Cell is not in breach or violation of its articles of
incorporation, bylaws, or other Organizational Documents.

 

Section 3.02. Authority; Execution and Delivery; Enforceability. H/Cell has full
power and authority to execute this Agreement and to consummate the Acquisition
and the other transactions contemplated hereby. The execution and delivery by
H/Cell of this Agreement and the consummation by H/Cell of the Acquisition and
the other transactions contemplated hereby have been duly authorized by all
necessary corporate action. H/Cell has duly executed and delivered this
Agreement and, assuming that this Agreement is the valid and binding agreement
of the Pride Shareholders, this Agreement constitutes a legal, valid and binding
obligation of H/Cell, enforceable against H/Cell in accordance with its terms,
subject to bankruptcy, insolvency, reorganization and other Laws affecting
creditors’ rights generally, and to general principles of equity.

 

Section 3.03. No Conflicts; Consents.

 

(a)          The execution and delivery by H/Cell of this Agreement do not, and
the consummation of the Acquisition and the other transactions contemplated
hereby and compliance by H/Cell with the terms hereof will not, (i) have an
H/Cell Material Adverse Effect or (ii) conflict with, constitute or result in
any violation or breach of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of H/Cell
under, any provision of (A) its articles of incorporation, bylaws, other
governing instrument or comparable Organizational Documents of H/Cell, (B) any
contract to which H/Cell is a party or by which any of its properties or assets
is bound, (C) any Law applicable to H/Cell or its properties or assets, other
than, in the case of clauses (B) and (C) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have an H/Cell Material Adverse Effect.

 

 - 11 - 

 

 

(b)          No Consent of, or registration, declaration or filing with, any
Governmental Entity is required to be obtained or made by H/Cell in connection
with the execution, delivery and performance of this Agreement or the
consummation of the Acquisition or the other transactions contemplated hereby.

 

Section 3.04. Investment Representation. H/Cell is acquiring the Shares for its
own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities Act of
1933, as amended (the "Securities Act")) thereof. H/Cell understands that the
Shares have not been registered under the Securities Act and cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

 

Section 3.05. Brokers and Finders. Neither H/Cell nor its Affiliates has
retained any agent, broker, investment banker, financial advisor or other firm
or Person that is or will be entitled to any brokers’ or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement.

 

ARTICLE IV

 

Covenants

 

Section 4.01. Access and Investigation. Between the date of this Agreement and
the Closing Date and upon reasonable advance notice from H/Cell, the Pride
Shareholders will, and will cause Pride and its representatives to, (a) afford
H/Cell and its representatives and prospective lenders and their representatives
full and free access to Pride’s personnel, properties (including subsurface
testing), Contracts, books and records, and other documents and data, (b)
furnish such Persons with copies of all such Contracts, books and records, and
other documents and data as H/Cell may reasonably request, and (c) furnish such
Persons with such additional financial, operating and other data and information
as H/Cell may reasonably request.

 

Section 4.02. Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, the Pride
Shareholders will not, and will not cause or permit Pride to, without the prior
consent of H/Cell, (a) make any modifications to any Material Contract or Permit
except in the ordinary course of business and consistent with past business
practices, or (b) enter into any compromise or settlement of any pending or
threatened Litigation.

 

Section 4.03. Required Approvals. As promptly as practicable after the date of
this Agreement, (i) the Pride Shareholders will, and will cause Pride to obtain
such consents set forth on Section 2.07(b) of the Pride Disclosure Letter (each
a “Material Consent”), and (ii) H/Cell will obtain a fairness opinion that the
number of Acquisition Shares being issued to the Pride Shareholders in exchange
for the Shares is fair (the “Fairness Opinion”). Between the date of this
Agreement and the Closing Date, the Pride Shareholders will, and will cause
Pride to cooperate with H/Cell with respect to all filings that H/Cell elects to
make or that H/Cell is required by Law to make in connection with the
Acquisition.

 

 - 12 - 

 

 

Section 4.04. Retention of Books and Records. For a period of seven (7) years
following the Closing, H/Cell shall retain the books and records of Pride, and
upon reasonable notice, afford the officers, employees, agents and
representatives of the Pride Shareholders reasonable access (including the right
to make photocopies, at the expense of the Pride Shareholders), during normal
business hours, to such books and records.

 

Section 4.05. Expenses; Transfer Taxes.

 

(a)          Except as otherwise set forth in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such expense, including
all costs and expenses incurred pursuant to this Section 4.05.

 

(b)          Notwithstanding anything to the contrary contained herein, H/Cell
shall pay the amount of any documentary, sales, use, real property transfer,
real property gains, registration, value-added, transfer, stamp, recording and
other similar Taxes, fees, and costs together with any interest thereon,
penalties, fines, costs, fees, additions to tax or additional amounts with
respect thereto incurred in connection with this Agreement and the transactions
contemplated hereby. Each Party shall use commercially reasonable efforts to
avail itself of any available exemptions from any Taxes, and to cooperate with
the other Parties in providing any information and documentation that may be
necessary to obtain such exemptions.

 

Section 4.06. Post-Closing Cooperation. The Pride Shareholders and H/Cell shall
cooperate with each other, and shall cause their Affiliates and their officers,
employees, agents, auditors and representatives to cooperate with each other,
for a reasonable period after the Closing to ensure the orderly transition of
Pride from the Pride Shareholders to H/Cell and to minimize any disruption to
Pride and the other respective businesses of the Pride Shareholders and H/Cell
that may result from the transactions contemplated by this Agreement. After the
Closing, upon reasonable written notice, the Pride Shareholders and H/Cell shall
furnish or cause to be furnished to each other and their Affiliates and their
respective employees, counsel, auditors and representatives access, during
normal business hours, to such information and assistance relating to Pride (to
the extent within the control of such Party) as is reasonably necessary for
financial reporting and accounting matters.

 

Section 4.07. Publicity. No public release or announcement concerning the
Acquisition and the other transactions contemplated by this Agreement shall be
issued by any Party following the Closing Date without the prior consent of the
other Parties (which consent shall not be unreasonably withheld), except as such
release or announcement may be required by Law or the rules or regulations of
any securities exchange, in which case the Party required to make the release or
announcement shall allow the other Party reasonable time to comment on such
release or announcement in advance of such issuance.

 

 - 13 - 

 

 

Section 4.08. Further Assurances. From time to time, as and when requested by
any Party, each Party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other Party may reasonably
deem necessary or desirable to complete the Acquisition and to consummate the
transactions contemplated by this Agreement.

 

Section 4.09. Survival and Right to Indemnification.

 

(a)          All of the Pride Shareholders’ representations, warranties,
covenants, and/or obligations in this Agreement, and any other certificate or
document delivered pursuant to this Agreement will survive the Closing and the
consummation of the transactions contemplated herein for a one year period from
the Closing; however, that representations and warranties with respect to tax
and securities law matters shall survive for the applicable statute of
limitations.

 

(b)          The Pride Shareholders will jointly and severally indemnify and
hold harmless H/Cell and its employees, officers, directors and shareholders
(collectively, the “H/Cell Indemnified Persons”) and will pay to H/Cell
Indemnified Persons the amount of any damages arising, directly or indirectly,
from any breach in any respect of any representation, warranty, covenant and /or
obligation made by the Pride Shareholders in this Agreement or in any other
certificate or document delivered pursuant to this Agreement; provided, however,
that in no event shall the Pride Shareholders’ liability under this Agreement or
in connection with any certificate or document delivered pursuant to this
Agreement exceed the value of the number of Acquisition Shares issued, as
adjusted.

 

ARTICLE V

 

CONDITIONS TO CLOSE

 

Section 5.01. Conditions to Obligations of H/Cell. The obligations of H/Cell to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or H/Cell’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)          All of the Pride Shareholders’ and Pride’s representations and
warranties in this Agreement (considered both collectively and individually)
must have been accurate in all material respects as of the date of this
Agreement, and must be accurate in all material respects as of the Closing Date
as if then made;

 

(b)          All of the covenants and obligations that the Pride Shareholders
are required to perform or to comply with under this Agreement on or before the
Closing Date (considered both collectively and individually) must have been duly
performed and complied with in all material respects at H/Cell’s reasonable
satisfaction;

 

(c)          Since the date of this Agreement, no event or circumstance shall
have occurred that, individually, or in the aggregate, has had or would
reasonably be expected to have a Pride Material Adverse Effect;

 

(d)          There must not have been made or threatened by any Person who is
not a party to this Agreement any claim asserting that such Person (a) is the
holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any stock of or any other voting, equity or ownership
interest in Pride, or (b) is entitled to all or any portion of the Acquisition
Shares;

 

 - 14 - 

 

 

(e)          The Fairness Opinion has been obtained; and

 

(f)          There must not be in effect any Law or Order that (a) prohibits the
Acquisition or consummation of the transactions contemplated under this
Agreement and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.

 

Section 5.02. Conditions to Obligations of the Pride Shareholders. The
obligations of the Pride Shareholders to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or the Pride
Shareholders’ waiver, at or prior to the Closing, of each of the following
conditions:

 

(a)          All of H/Cell’s representations and warranties in this Agreement
(considered both collectively and individually) must have been accurate in all
material respects as of the date of this Agreement and must be accurate in all
material respects as of the Closing Date as if then made;

 

(b)           All of the covenants and obligations that H/Cell is required to
perform or to comply with under this Agreement on or before the Closing Date
(considered both collectively and individually) must have been duly performed
and complied with in all material respects at the Pride Shareholders’ reasonable
satisfaction; and

 

(c)          There must not be in effect any Law or Order that (a) prohibits the
Acquisition or consummation of the transactions contemplated under this
Agreement and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01. Termination Events. Subject to Section 6.02, this Agreement may,
by notice given before or at the Closing, be terminated:

 

(a)          by mutual consent of H/Cell and the Pride Shareholders;

 

(b)          by H/Cell or the Pride Shareholders if the Fairness Opinion is not
obtained;

 

(c)          by H/Cell if the Pride Shareholders have committed a material
breach of any provision of this Agreement, H/Cell has not waived such material
breach and the Pride Shareholders have not cure such material breach within 30
days of receipt of written notice (with specificity) of such;

 

(d)          by the Pride Shareholders if H/Cell has committed a material breach
of any provision of this Agreement, the Pride Shareholders have not waived such
material breach and H/Cell has not cure such material breach within 30 days of
receipt of written notice (with specificity) of such;

 

 - 15 - 

 

 

(e)          by H/Cell if the satisfaction of any condition in Section 5.01 is
or becomes impossible (other than through the failure of H/Cell to comply with
its obligations under this Agreement) and H/Cell has not waived such condition;
or

 

(f)          by the Pride Shareholders if the satisfaction of any condition in
Section 5.02 is or becomes impossible (other than through the failure of the
Pride Shareholders to comply with their obligations under this Agreement) and
the Pride Shareholders have not waived such condition.

 

Section 6.02. Effect of Termination. Each Party’s right of termination under
Section 6.01 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of such right of termination will not be an
election of remedies. If this Agreement is terminated pursuant to Section 6.01,
all obligations of the Parties under this Agreement will terminate, except that
the obligations in Sections 7.09, 7.10, 7.11, 7.12, and 7.13 will survive;
provided, however, that if this Agreement is terminated by a Party because of
the breach of the Agreement by another Party or because one or more of the
conditions to the terminating Party’s obligations under this Agreement is not
satisfied as a result of any other Party’s failure to comply with its
obligations under this Agreement, the terminating Party’s right to pursue all
legal remedies, including the right to an immediate refund of any amounts paid
to the other Party under this Agreement, will survive such termination
unimpaired.

 

ARTICLE VII

 

General Provisions

 

Section 7.01. Statutes. Except as otherwise provided in this Agreement, any
reference in this Agreement to a statute refers to such statute and all rules
and regulations made under it, as it or they may have been amended or
re-enacted.

 

Section 7.02. Non-Business Days. Whenever payments are to be made or an action
is to be taken on a day which is not a Business Day, such payment shall be made
or such action shall be taken on or not later than the next succeeding Business
Day.

 

Section 7.03. Amendments; Waivers. This Agreement may only be amended,
supplemented or otherwise modified by written agreement signed by the Pride
Shareholders and H/Cell. By an instrument in writing, H/Cell or the Pride
Shareholders may waive compliance by the other with any term or provision of
this Agreement that such other Party was or is obligated to comply with or
perform. No waiver by a party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

 - 16 - 

 

 

Section 7.04. Assignment. This Agreement and the rights and obligations under
this Agreement shall not be assignable or transferable by any Party (including
by operation of law in connection with a merger or consolidation of such Party)
without the prior written consent of the other Party, such consent not to be
unreasonably withheld. Any attempted assignment in violation of this Section
7.04 shall be void.

 

Section 7.05. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

Section 7.06. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (d) on the third (3rd) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7.06):

 

If to H/Cell, to:   H/Cell Energy Corporation
97 River Road
Flemington, NJ 08822
Phone: (908) 837-9097
Attention: Andrew Hidalgo, CEO       with a copy (which will not constitute
notice) to:   Sichenzia Ross Ference Kesner LLP
61 Broadway, 32nd Floor
New York, New York 10006
Facsimile: (212) 930-9725
Attention:  James M. Turner, Esq.       If to the Pride Shareholders, to:   1/40
Wilson Avenue
Woombye QLD 4559 Australia
Attention:  Stephen Mullane

 

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

 

 - 17 - 

 

 

Section 7.07. Interpretation; Exhibits and Sections; Certain Definitions.

 

(a)          The table of contents and headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof. Where a reference in
this Agreement is made to a Section or Exhibit, such reference shall be to a
Section of or Exhibit to this Agreement unless otherwise indicated. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” A reference in
this Agreement to $ or dollars is to U.S. dollars, except any reference to AUD $
refers to Australian dollars. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
References to “this Agreement” shall include all Exhibits hereto and the Pride
Disclosure Letter.

 

(b)          The parties have participated jointly in negotiating and drafting
this Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

(c)          For all purposes of this Agreement:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purposes of this definition, “control” (including, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by Contract or otherwise.

 

“Business Day” means any day, other than Saturday, Sunday or any day on which
banking institutions located in New York City are authorized or required by Law
or other governmental action to close.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Pride Material Adverse Effect” means any event, change, development, effect or
occurrence (an “Effect”) that, individually or together with any other Effect,
is materially adverse to the business, assets, liabilities, results of
operations or condition (financial or otherwise) of Pride, taken as a whole;
provided, however, that in determining whether a Pride Material Adverse Effect
has occurred, there shall be excluded any Effect to the extent resulting from
the following: (a) any Effect affecting the businesses or industries in which
Pride operates (including general pricing changes), (b) any change in general
economic or business conditions, including changes in the financial, securities
or credit markets (including changes in interest rates and currency rates), or
changes in such conditions in any area in which Pride operates, (c) any change
in global or national political conditions, (d) the negotiation, execution,
announcement, pendency or performance of this Agreement and the transactions
contemplated by this Agreement, (e) any failure, in and of itself, of Pride to
meet any estimates, expectations, forecasts or projections, including revenues,
earnings or other measures of financial performance, for any period; provided,
however, that the facts and circumstances underlying any such failure may,
except as may be provided in subsections (a), (b), (c), (d), (f), (g), (h), (i)
or (j) of this definition, be considered in determining whether a Pride Material
Adverse Effect has occurred, (f) any change in GAAP or other accounting
standards or any change in any Laws or interpretations thereof, in each case,
after the date of this Agreement, (g) any act of God or any change that is the
result of any outbreak or escalation of acts of war, material armed hostilities
or other material international or national calamity, acts of terrorism or
natural disasters, (h) any loss of or adverse change in the business
relationship between Pride, on the one hand, and H/Cell or any of its
Affiliates, on the other hand, (i) any fees, expenses or change of control
payments incurred in connection with this Agreement and the transactions
contemplated by this Agreement or (j) any action expressly required or permitted
by this Agreement, including actions required to be taken by this Agreement upon
the specific request of H/Cell, or the failure to take any actions due to the
restrictions set forth in this Agreement; except, with respect to clauses (a),
(b), (c), (f) or (g), so long as such changes do not have a disproportionate
adverse impact on Pride, taken as a whole, relative to other businesses of
similar size operating in the same industry in which Pride operates.

 

 - 18 - 

 

 

“Consent” means any consent, approval, authorization, permit, clearances,
exemption and notice.

 

“Contracts” means any contracts, agreements, licenses, notes, bonds, mortgages,
deeds, undertakings, indentures, leases or other binding instruments or binding
commitments, whether written or oral.

 

“Employee Program” means (a) all employee share or benefit plans within the
meaning of Division 13 of the Income Tax Assessment Act 1997 (Cth), including,
but not limited to multiple employer welfare arrangements, plans to which more
than one unaffiliated employer contributes, and employee benefit plans (such as
foreign or excess benefit plans) which do not qualify under the aforementioned
Division 13; and (b) all share and stock option plans, bonus or incentive award
plans, severance pay policies or agreements, deferred compensation agreements,
supplemental income arrangements, vacation plans, and all other employee benefit
plans, agreements, and arrangements not described in (a) above.

 

“Environmental Law” means any Law regulating or relating to the protection of
human health, safety, natural resources or the environment.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governmental Entity” means any international, national, federal, state,
provincial or local governmental, regulatory or administrative authority,
agency, commission, court, tribunal, arbitral body, self-regulated entity or
similar body, whether domestic or foreign.

 

“Hazardous Substance” shall mean (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws, and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

 

 - 19 - 

 

 

“H/Cell Material Adverse Effect” means a material adverse effect on the ability
of H/Cell to perform its obligations under this Agreement or on the ability of
H/Cell to consummate the Acquisition and the other transactions contemplated
hereby.

 

“H/Cell’s Knowledge” or “Knowledge of H/Cell” means the actual knowledge of the
officers or directors of H/Cell.

 

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether owned or held for use under
license, whether registered or unregistered, including such rights in and to:
(a) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof,
continuing patent applications, reexaminations, and extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention, certificates of
registration and like rights (“Patents”); inventions, invention disclosures,
discoveries and improvements, whether or not patentable; (b) copyrights and all
other similar rights throughout the world; (c) design rights; (d) trade names,
logos, trademarks and service marks, trade dress, certification marks and the
goodwill associated with the foregoing; (e) trade secrets (including, those
trade secrets defined in the Uniform Trade Secrets Act or under similar foreign
statutory and common law), business, technical and know-how information,
databases, data collections and other confidential and proprietary information
and all rights therein; (f) software, including data files, source code, object
code, application programming interfaces, architecture, documentation, files,
records, schematics, computerized databases and other software-related
specifications and documentation; and (g) Internet domain names; and in each
case of (a) to (g) above, including any registrations of, applications to
register, and renewals and extensions of, any of the foregoing with or by any
Governmental Entity in any jurisdiction.

 

“Laws” means any domestic or foreign laws, common law, statutes, ordinances,
rules, regulations, codes, Orders or legally enforceable requirements enacted,
issued, adopted, promulgated, enforced, ordered or applied by any Governmental
Entity.

 

“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer and security interests of any kind or nature
whatsoever.

 

“Litigation” means any action, cause of action, claim, cease and desist letter,
demand, suit, arbitration proceeding, citation, summons, subpoena or
investigation or proceeding of any nature, civil, criminal, regulatory or
otherwise, at law or in equity.

 

“Order” means order, writ, assessment, decision, injunction, decree, ruling or
judgment of a Governmental Entity.

 

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, certificate of formation,
regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.

 - 20 - 

 

 

“Party” means any of H/Cell, Pride or the Pride Shareholders, and “Parties”
means both of them collectively.

 

“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges or assessments not yet due and payable or the amount or
validity of which is being contested in good faith (provided appropriate
reserves required pursuant to GAAP have been made in respect thereof), (b)
mechanics’, carriers’, workers’, repairers’ and similar statutory Liens arising
or incurred in the ordinary course of business for amounts which are not
delinquent or which are being contested by appropriate proceedings (provided
appropriate reserves required pursuant to GAAP have been made in respect
thereof), (c) zoning, entitlement, building and other land use regulations
imposed by Governmental Entities having jurisdiction over such Person’s owned or
leased real property, which are not violated by the current use and operation of
such real property, (d) covenants, conditions, restrictions, easements and other
similar non-monetary matters of record affecting title to such Person’s owned or
leased real property, which do not materially impair the occupancy or use of
such real property for the purposes for which it is currently used in connection
with such Person’s businesses, (e) any right of way or easement related to
public roads and highways, and (f) Liens arising under workers’ compensation,
unemployment insurance, social security, retirement and similar legislation.

 

“Permits” means any material certificates, licenses, permits, authorizations and
approvals required by Law in connection with the operation of the business of
either company as presently conducted.

 

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term will
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).

 

“Pride Shareholders’ Knowledge” or “Knowledge of the Pride Shareholders” means
the actual knowledge of the officers, directors or principals of either Seller.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including without
limitation, the moving of any materials through, into or upon, any land, soil,
surface water, groundwater or air, or otherwise entering into the indoor or
outdoor environment.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means, when used with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries, or by such party and one or more of its subsidiaries.

 

 - 21 - 

 

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Returns” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with or
provided to any taxing authority in respect of Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

Index of Defined Terms.

 

Defined Term   Section   Page           Agreement   Preamble   1          
Acquisition   1.01(d)   2           Acquisition Shares   1.01(a)   1          
Balance Sheet   2.08   5           Balance Sheet Date   2.08   5          
Benefit Plans   2.15(b)   7           Closing   1.02   2           Closing Date
  1.02   2           Effect   Definition of “Pride Material Adverse Effect”   15
          Escrow Agreement   1.01(c)   2           Escrowed Shares   1.01(c)   2
          Fairness Opinion   4.03   11           Financial Statements   2.08   5
          GAAP   2.08   5

 

 - 22 - 

 

 

H/Cell   Preamble   1           H/Cell Indemnified Persons   4.08(b)   12      
    Independent Accounting Firm   1.01(b)   1           Leased Real Property  
2.16   7           Leases   2.16   7           Material Consent   4.03   11    
      Material Contract   2.16   8           NTAV   1.01(b)   1           Pride
  Preamble   1           Pride Disclosure Letter   Article II   3          
Pride Shareholders   Preamble   1           Securities Act   3.04   10          
Shares   Preamble   1

 

Section 7.08. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

Section 7.09. Entire Agreement; Survival. This Agreement (including the Exhibits
to this Agreement) and the Pride Disclosure Letter constitute the entire
agreement among the Parties with respect to the subject matter of this Agreement
and supersede all other prior agreements and understandings, both written and
oral, among the parties to this Agreement with respect to the subject matter of
this Agreement. In the event of any inconsistency between the statements in the
body of this Agreement and the Pride Disclosure Letter (other than an exception
expressly set forth as such in the Pride Disclosure Letter), the statements in
the body of this Agreement will control.

 

 - 23 - 

 

 

Section 7.10. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 7.11. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Nevada without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Nevada.

 

Section 7.12. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7.12.

 

Section 7.13. Consent to Jurisdiction. Each Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, or, if (and only if) such court lacks subject matter jurisdiction, the
Federal court of the United States of America sitting in New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the agreements delivered in connection herewith or
the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (a) agrees not to commence any such action or
proceeding except in the United States District Court for the Southern District
of New York, or, if (and only if) such court lacks subject matter jurisdiction,
the Federal court of the United States of America sitting in New York, and any
appellate court from any thereof, (b) agrees that any claim in respect of any
such action or proceeding may be heard and determined in the United States
District Court for the Southern District of New York, or, if (and only if) such
court lacks subject matter jurisdiction, the Federal court of the United States
of America sitting in New York, and any appellate court from any thereof, (c)
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in the United States District Court for the Southern
District of New York, or, if (and only if) such court lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in New
York, and any appellate court from any thereof and (d) waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in the United States District Court for the
Southern District of New York, or, if (and only if) such court lacks subject
matter jurisdiction, the Federal court of the United States of America sitting
in New York, and any appellate court from any thereof. Each Party agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.13. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.

 

 - 24 - 

 

 

Section 7.14. Separate Counsel. Each Party hereby expressly acknowledges that it
has been advised to seek its own separate legal counsel for advice with respect
to this Agreement, and that no counsel to any Party hereto has acted or is
acting as counsel to any other Party hereto in connection with this Agreement.

 

[signature page follows]

 

 - 25 - 

 

 

IN WITNESS WHEREOF, the Pride Shareholders, Pride and H/Cell have duly executed
this Agreement as of the date first written above.

 

  H/CELL ENERGY CORPORATION       By:       Name: Matthew Hidalgo     Title:
Chief Financial Officer       THE PRIDE GROUP (QLD) PTY LTD       By:      
Name:     Title:       TURQUINO EQUITY LLC       By:       Name: Andrew Hidalgo
    Title: Managing Member       STEPHEN PAUL MULLANE AND MARIE LOUISE MULLANE
AS TRUSTEES OF THE MULLANE FAMILY TRUST       By:       Name: Stephen Mullane  
  Title:  Trustee

 

Signature Page to Share Exchange Agreement 

 

 

 

 

ANNEX I

 

(I)  (II)   (III)   (IV)   (V)  Name of Pride Shareholder  Shares of
Pride Class A
Common to be
Transferred to
H/Cell   Total Shares
of H/Cell
Common
Stock to be
Received   Shares of
H/Cell
Common Stock
to be Received
at Closing   Shares of H/Cell
Common Stock
to be Held in
Escrow Pending
NTAV  Turquino Equity LLC   78,351    3,040,000    2,736,000    304,000  Stephen
Paul Mullane and Marie Louise Mullane as Trustees of the Mullane Family Trust 
 19,588    760,000    684,000    76,000                        Total:   97,939  
 3,800,000    3,420,000    380,000 

 



 

